Citation Nr: 1532238	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Entitlement to a rating in excess of 10 percent for shin splints of the left leg.

3.  Entitlement to a rating in excess of 10 percent for shin splints of the right leg.

4.  Entitlement to a rating in excess of 10 percent for hyperkeratosis of the bilateral heels.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of an allergic reaction to medication.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and depressive disorder, not otherwise specified (NOS), as secondary to service-connected disabilities.

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By those decisions, the RO, in pertinent part, granted service connection for asthma and assigned a 30 percent evaluation therefor, effective July 16, 2010; denied ratings in excess of 10 percent for shin splints of each leg; denied a rating in excess of 10 percent for hyperkeratosis of the bilateral heels; declined to reopen a previously denied claim for service connection for residuals of an allergic reaction to medication; and denied service connection for depressive disorder, NOS, as secondary to service-connected shin splints and hyperkeratosis of the heels.

Thus far, the RO has limited its consideration of the Veteran's psychiatric claim to depressive disorder, NOS.  However, the evidence reflects that she has also been diagnosed with another psychiatric disorder; namely, major depression.  In addition, it appears from the record that the Veteran is alleging that her psychiatric impairment is secondary not just to shin splints and hyperkeratosis of the heels, but to all of the disabilities for which she is currently service-connected, including asthma.  See, e.g., Notice of Disagreement dated in July 2011.  Accordingly, the Board has recharacterized the claim more broadly, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a Veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to an adjudication of issue #5, as enumerated above.  For the reasons set forth below, the remaining issues on appeal (#1, 2, 3, 4, and 6) are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).   


FINDINGS OF FACT

1.  By a final rating decision entered in February 2004, the RO in Phoenix, Arizona, denied the Veteran's claim of entitlement to service connection for residuals of an allergic reaction to medication.

2.  The evidence received since the time of the RO's February 2004 decision is cumulative or redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of an allergic reaction to medication is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2014)].

2.  New and material evidence has not been received in order to reopen the claim of entitlement to service connection for residuals of an allergic reaction to medication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for residuals of an allergic reaction to medication.  She maintains that a medication she was given in service caused an allergic reaction that required treatment.

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in her possession).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by AOJ.  Pelegrini, supra.

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements apply generally to all five elements of a service connection claim; namely, (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen a previously denied claim for service connection, VA is required to send a notice letter to the claimant that: (1) informs him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements that were found insufficient in the prior denial; and (3) provides general VCAA notice for the underlying claim.  However, VA's General Counsel has since determined that, in light of subsequent decisions by the United States Court of Appeals for the Federal Circuit, and amendments to 38 U.S.C. § 5103(a), Kent is no longer controlling insofar as it requires VA to provide tailored notice of the information and evidence necessary to substantiate the specific element(s) that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014.

In the present case, the Board finds that VA has satisfied its duty to notify with respect to the issue that is currently being adjudicated.  By way of a VCAA notice letter sent to the Veteran in September 2010, the Veteran was informed that her claim for service connection for residuals of an allergic reaction to medication had been previously denied in a final rating decision entered in February 2004, and that new and material evidence was required in order to reopen the claim.  The letter described what was meant by "new and material evidence," set out what was generally necessary in order to substantiate a claim for service connection, notified the Veteran of her and VA's respective duties for obtaining the necessary information and evidence, and informed her of the manner in which disability ratings and effective dates are assigned.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  Generally speaking, this "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the present case, the Board finds that the duty to assist has been fulfilled with respect to the issue that is currently being adjudicated.  The Veteran's service treatment records have been obtained, as have records of post-service VA medical care.  The Veteran has not identified, and the record does not otherwise suggest, that any additional evidence relevant to this particular issue remains outstanding.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with this claim.  However, as set forth below, no new and material evidence has been received to reopen the claim.  As such, no VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(b) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In the present case, the evidence reflects that the RO in Phoenix, Arizona, by a decision entered in February 2004, denied the Veteran's claim of entitlement to service connection for residuals of an allergic reaction to medication.  The evidence available at that time demonstrated that the Veteran had been treated for an allergic reaction to Naproxen during service in February 2000, and that she had been placed on a temporary duty restriction for approximately four days.  However, no chronic residuals of the allergic reaction were thereafter identified, to include at the time of the Veteran's examination for separation from service in June 2003, or on VA examination in August 2003.  The RO denied the Veteran's claim, in essence, because the evidence did not establish that she had a current, chronic disability that could be attributed to the allergic reaction in service.

The Veteran was advised of the RO's decision, and of her appellate rights, by a letter dated in February 2004.  Thereafter, no pertinent evidence was received during the one-year period following mailing of the notice of the decision.  See 38 C.F.R. § 3.156(b).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2014)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's February 2004 decision includes the Veteran's assertion, in July 2010, that a medication she was given in service caused an allergic reaction that required treatment.  However, that fact was already in evidence at the time of the RO's prior adjudication.  The Veteran has not identified-and none of the evidence otherwise received since February 2004 reflects the presence of-a current, chronic disability that may be associated with the documented in-service allergic reaction in February 2000.  As such, the Board concludes that the evidence received since the time of the RO's February 2004 decision is cumulative or redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim.  The application to reopen must be denied.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for residuals of an allergic reaction to medication is not reopened and the appeal of that issue is denied.


REMAND

The AOJ furnished the Veteran a statement of the case (SOC) relative to her claims for higher ratings for shin splints and hyperkeratosis of the heels in September 2011.  Thereafter, the AOJ procured additional medical evidence for association with the record, including additional VA treatment records dated through May 2014 that contained, among other things, information pertaining to the Veteran's complaints of leg pain and dry skin in the vicinity of her heels.  Under governing regulation, the AOJ should have provided her a supplemental SOC (SSOC) addressing this evidence.  See 38 C.F.R. § 19.31(b) (2014) (if the AOJ procures additional pertinent evidence after issuance of an SOC, and while the case is still in the AOJ's possession, the AOJ must readjudicate the claim and, if the claim remains denied, issue an SSOC).  However, that was not done.  Corrective action is therefore required.

The evidence of record reflects that the Veteran began receiving VA mental health care in May 2006, and that she reported for follow up on several occasions thereafter, including in November 2007.  See VA examination report dated in January 2011.  The evidence also reflects that the Veteran has received private (non-VA) care for depression, asthma, leg pain, and problems with her feet.  See, e.g., VA treatment records dated in February 2009, April 2009, July 2011, September 2011, and April 2013.

Presently, although the record contains a number of VA mental health care reports, it does not contain any such reports dated from May to November 2006, or in November 2007.  In addition, there are no records at all from any of the private health care providers who have seen the Veteran for depression, asthma, leg pain, and problems with her feet.  Because this evidence, if obtained, could bear on the outcome of the Veteran's claims, efforts should be made to procure it.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Veteran was most recently examined for purposes of evaluating the severity of her bilateral shin splints in March 2010.  However, no findings were made relative to the presence or absence of associated knee and/or ankle disability, as contemplated by the relevant rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  As such, another examination is required.

In January 2011, a VA examiner ultimately opined, in effect, that the Veteran's depressive disorder (diagnosed at that time as depressive disorder, NOS) was not caused or aggravated by her service-connected shin splints and hyperkeratosis of the heels.  No meaningful rationale was provided in support of the proposition that the Veteran's depressive disorder was not aggravated by functional limitations associated with shin splints and/or hyperkeratosis.  Indeed, in discussing the matter, the examiner appeared to attribute exacerbation of the Veteran's depression, in part, to her failure to meet physical training standards during service.  Under the circumstances, given the examiner's incomplete and somewhat confusing rationale, and the fact that the Veteran has now expanded her claim to include service connection as secondary to additional disabilities which have since been service connected (including asthma), the Board finds it necessary to have the Veteran re-examined for purposes of obtaining another opinion.

Records of the Veteran's VA treatment were last procured for association with the record on July 1, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that the claims remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell, supra.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide releases for records pertaining to any and all private medical care she has received for depression, asthma, leg pain, and/or problems with her feet.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Take action to ensure that all relevant records of the Veteran's VA mental health care are associated with the record, including, but not limited to, any records of such care dated from May to November 2006, and in November 2007.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since July 1, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination for purposes of assessing the severity of her service-connected bilateral shin splints.  The electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted and the results reported.

The examiner should fully describe any and all functional impairment attributable to the Veteran's shin splints, to include a description of the extent and severity of any associated knee and/or ankle disability that is found to be present.  To the extent feasible, the examiner should distinguish between functional impairment attributable to service-connected shin splints versus other, non-service-connected disorders, such as Achilles tendonitis and heel spurs.

A complete rationale for all opinions should be provided.

5.  Also arrange to have the Veteran scheduled for a mental disorders examination.  The electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted and the results reported.

The examiner should clearly identify all current psychiatric disabilities, as well as take note of any valid diagnosis(es) of psychiatric disability at any time pertinent to the claim on appeal (even if currently resolved).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability (a) was caused by, or (b) has been aggravated (i.e., permanently worsened beyond natural progression) by, one or more of the Veteran's service-connected disabilities (which currently include asthma, gastroesophageal reflux disease, chronic gastritis, degenerative disc disease of the lumbar spine, bilateral shin splints, and hyperkeratoses of the heels).

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include a new examination of the Veteran's heels and/or lungs, if warranted), issues #1, 2, 3, 4, and 6 (as enumerated above, on the title page) should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


